Citation Nr: 0805000	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  06-12 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for disc bulges, multi-level and degenerative joint disease 
of the lumbar spine (low back disability).


ATTORNEY FOR THE BOARD

Steven D. Reiss, Senior Counsel










INTRODUCTION

The veteran served on active duty from June 1966 to June 
1968, from January to July 1991, and from January 2003 to 
June 2004.

This appeal comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2005 rating decision by the San 
Juan, the Commonwealth of Puerto Rico, Regional Office (RO) 
of the Department of Veterans Affairs (VA) that granted 
service connection for low back disability and assigned a 20 
percent rating, effective June 6, 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In December 2004, the veteran was afforded a formal VA 
examination.  In his November 2005 Notice of Disagreement, 
the veteran noted that he was discharged from the Puerto Rico 
National Guard, effective November 21, 2005, due to 
"incapacitating pain" attributable to his service-connected 
intervertebral disc syndrome.  As the RO acknowledged in the 
February 2006 Statement of the Case, the a physical profile 
from the Puerto Rico National Guard states that a physician 
recommended the veteran's retirement due to his "chronic 
incapacitating lower back pain."  

In light of the foregoing, the Board concludes that the 
record indicates that the veteran's low back disability has 
worsened since the most recent examination, which was 
conducted in December 2004.  Under the circumstances, VA is 
required to afford him a contemporaneous VA examination to 
assess the current nature, extent and severity of his low 
back disability.  See Palczewski v. Nicholson, 21 Vet. 
App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 
(1995).  Thus, the Board has no discretion and must remand 
this claim.  

The Board also observes that the veteran receives VA 
treatment for this condition, and records of his VA care, 
dated since December 2004, have not been associated with the 
claims folder.  Under the law, VA must obtain these records.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2007).  
For this reason as well, the claim must be remanded.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain any pertinent 
medical records from the Arecibo VA 
Medical Center, dated since December 
2004.

2.  After associating with the claims 
folder any pertinent outstanding 
records, the AMC should schedule the 
veteran for an appropriate VA 
examination to determine the nature, 
extent and severity of his low back 
disability.  The claims folder should 
be made available to and reviewed by 
the examiner.  All indicated tests, 
including range of motion studies, 
should be performed.  The examiner 
should express the findings of range of 
motion studies in degrees and in 
relation to normal range of motion, and 
should fully describe any pain, 
weakened movement, excess fatigability, 
and incoordination present.  To the 
extent possible, the examiner should 
express any functional loss in terms of 
additional degrees of limited motion of 
the affected joint.  

The examiner must also identify any 
neurological impairment, to 
specifically include stating whether 
the veteran has bowel or bladder 
problems.  He or she must also state 
whether the veteran has pain or 
numbness in his buttocks or lower 
extremities.  

The examiner should set forth a 
complete rationale for all conclusions 
in a legible report.

3.  The AMC should readjudicate the 
claim.  In doing so, the RO must 
specifically consider whether a 
separate rating is warranted for left 
lower extremity radiculopathy.  If the 
benefits sought on appeal are not 
granted in full, a Supplemental 
Statement of the Case should be issued 
and the veteran provided an opportunity 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

